Exhibit 10.3

OWENS BROKERAGE, LTD.

Commercial & Investment Properties

Property Management

LEASE EXTENSION - ANNEX SPACE

This Rider Amends that original Lease dated June 1, 2003 between Kenilworth
Systems Inc. [Tenant] and Nassau County P.B.A. [Landlord] for tenancy at 185
Willis Avenue — Mineola, N.Y…[second floor].

This Rider is effective August 1, 2003 until May 31, 2006 and applies directly
to the annexed space adjacent to the original Lease premises.

All terms and requirements of the aforementioned Lease prevail throughout this
additional period.  Consolidated rental for both suites will be $2,500.00 per
month.  This includes four percent annual rental increase as well as
proportionate taxes over the base year.

Security will increase to a total of $4,255.00.  Two months for the original
space and one month for the additional space.

ACCEPTED:

 

/s/ Herbert Lindo, President

 

DATED:

 

August 12, 2003

 

 

KENILWORTH SYSTEMS INC {TENANT}

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

/s/ Pete Owens, Agent for Landlord

 

DATED:

 

August 12, 2003

 

 

NASSAU COUNTY P>B>A> {LANDLORD}

 

 

 

 

 

499 Jericho Tpke. * Mineola, New York 11501

Tel: 516-294-0010 * 1-888-303-3847 * Fax: 516-294-1278

www.owensbrokerage.com

OWENS BROKERAGE, LTD.

Commercial & Investment Properties

Property Management

LEASE EXTENSION

THIS RIDER AMENDS THAT ORIGINAL LEASE DATED 6/1/03 AND SUBSEQUENT
EXTENSIONS/AMENDMENTS [IF ANY] BETWEEN KENILWORTH SYSTEMS INC. — [TENANT] and

THE NASSAU COUNTY P. B.A. — MINEOLA, N.Y. {LANDLORD} AS FOLLOWS;

LEASE TERM EXTENDED FOR THE PRESENT LOCATION OCCUPIED BY TENANT AT — 185 Willis
Avenue — Mineola, NY.

FROM

JUNE 1, 2006

TO:

MAY 31, 2009 — [three year term]

 

TENANT WILL PROVIDE UPDATED CERTIFICATE OF INSURANCE.

ALL OTHER TERMS AND CONDITIONS INCLUDING INCREASES, TAX ADJUSTMENTS AND UTILITY
CHARGES PREVAIL AS HERETOFORE OR/UNLESS AMENDED.

AGREED

Herbert Lindo

CHAIRMAN AND CEO

[Tenant]

 

 

 

 

 

AGREED

 

 

[Landlord]

 

 

 

 

 

Dated.

September 7, 2006

 

 

499 Jericho Tpke. * Mineola, New York 11501

Tel: 516-294-0010 * 1-888-303-3847 * 516-294-1278

www.owensbrokerage.com


--------------------------------------------------------------------------------